Citation Nr: 0921598	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-38 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left knee disability.

2.  Entitlement to an initial compensable disability 
evaluation for costochondritis (claimed as "recurring chest 
pain").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to August 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDINGS OF FACT

1.  The Veteran's left knee does not show moderate 
subluxation or lateral instability of the knee, or flexion 
limited to 30 degrees, or extension limited to 15 degrees, or 
a combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.

2.  The Veteran does not have moderate muscle disability of 
the thoracic muscle group. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).

2.  The criteria for an initial compensable rating for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.73, Diagnostic Code 
5399-5321 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Left knee

The Veteran was awarded service connection for a left knee 
sprain in a February 2007 rating decision, at an initial 
noncompensable disability rating, effective since separation.  
It is the February 2007 rating decision on appeal before the 
Board.

During the pendency of this appeal, an August 2008 rating 
decision granted an increased evaluation for the left knee to 
10 percent disabling, effective since separation.  The 
Veteran contends that her left knee merits a higher 
evaluation.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).   

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.   

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261. 

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  

Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).  However, in this case, it is important for the 
veteran to understand that without consideration of pain the 
current evaluations could not be justified, let alone a 
higher evaluation or two separate evaluations.  

The Veteran was afforded a VA medical examination in November 
2006.  She complained of chronic pains just about every day 
but not constant.  The pain was reported to come and go, and 
it was usually sharp.  The Veteran denied swelling or a prior 
history of trauma or injury.  She used no assistive devices.  
Her occupation was not bothered by the left knee, and the 
knee did not interfere with her daily activities.  There were 
no additional limitations with flare-ups.

Upon physical examination of the left knee, there were no 
deformities, no swelling and no palpable tenderness.   
Flexion was 0 to 130 degrees without pain.  Extension was 
full to 0 degrees without pain, providing evidence against 
this claim.  The medial and lateral collateral ligaments were 
stable, the anterior and posterior cruciate ligaments were 
stable, and the medial and lateral meniscus were stable.  
McMurray and Lachman tests were negative.  There was no 
laxity or instability present.  Active range of motion did 
not produce any weakness, fatigue, or incoordination.  There 
was no additional loss of range of motion with repetitive 
motion.  Gait was normal.  The examiner diagnosed left knee 
sprain.

Based upon the results of the November 2006 examination, the 
RO granted a noncompensable disability rating for the left 
knee.

In August 2008, the Veteran was afforded a second VA medical 
examination.  She reported pain every day that was constant 
and throbbing.  The pain was described as averaging 9 out of 
10 in the morning, improving during the day, yet rated as 8 
out of 10 during the daytime.  The Veteran reported taking 
Motrin for stiffness which did not offer much relief.  She 
had begun to wear a knee brace.  She reported that the left 
calf and left knee cramp up easily, for which Flexeril offers 
some relief.  She reported occasional swelling.  The Veteran 
stated that the left knee disability did not interfere with 
her part-time work and there were no additional limitations 
with flare-up.  The left knee does interfere with daily 
activities, especially walking and sometimes standing for one 
hour or more.  Lying down and sitting down do not bother the 
knee, yet stairs aggravate it.  

A May 2007 MRI of the left knee was normal and revealed a 2.9 
x 0.8 centimeter synovial cyst posterior to the medial 
femoral condyle.  X-rays of the left knee taken in July 2008 
were normal, both providing evidence against her claim.

Upon physical examination, there were no deformities, no 
swelling, and no palpable tenderness of the left knee.  
Extension was full without pain, and flexion was to 115 
degrees without pain.  There was no laxity or instability.  
Lachman's and McMurray's tests were negative.  Active range 
of motion did not produce fatigue or incoordination, 
providing more evidence against this claim.  There was no 
additional loss of range of motion with repetition.  Gait was 
normal.  The examiner diagnosed left knee strain.

Based upon the results of the August 2008 VA examination, the 
RO granted an increased disability rating of 10 percent, 
effective since separation.  The rating was based on 
objective evidence showing functional loss with limitation of 
motion and crepitus requiring use of a knee brace and Motrin.

All results above, as well as the opinions of the November 
2006 and August 2008 VA examiners, provide evidence against 
this claim, clearly indicating that the higher criteria are 
not met for the left knee. 

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 30 degrees for a 20 
percent evaluation, and limited to 15 percent for a 30 
percent evaluation.  Similarly, Diagnostic Code 5261 requires 
extension of the leg limited to 15 degrees for a 20 percent 
evaluation, and limited to 20 degrees for a 30 percent 
evaluation.  Applying either of these codes would not offer 
the Veteran greater evaluations than the 10 percent she 
currently holds for the left knee injury; therefore they are 
not being applied to this claim.

In summary, the schedular criteria for the next higher, 20 
percent, rating for a left knee disability are not met, and 
such rating is not warranted.  The facts and examinations 
cited above provide negative evidence against the Veteran's 
claim and show that her left knee does not meet the 
diagnostic criteria for a 20 percent evaluation.  Upon a 
complete review of the evidence of record, the Board finds no 
basis to award a disability rating greater than 10 percent 
for the Veteran's left knee injury.  38 C.F.R. § 4.7.  

The Board stresses to the Veteran that it does not doubt that 
the service-connected knee injury results in impairment which 
affects her daily activities.  However, it is not 
demonstrated that the criteria for higher ratings have been 
met at this time.  

It is important for the Veteran to understand that without 
taking into consideration her pain, there would be no 
objective basis to have granted the current evaluation. 

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Codes 5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the Diagnostic Code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  However, based on the evidence cited above, a 
separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce an 
increased evaluation.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's left knee 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Costochondritis

The Veteran's service-connected costochondritis was 
originally evaluated as noncompensable under 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5321, for disability of Muscle 
Group XXI, the muscles of respiration, in the thoracic muscle 
group.  Under DC 5231, a noncompensable evaluation is 
warranted for slight muscle disability, which would include a 
simple muscle wound without debridement or infection.  The 
evidence would typically show relatively brief treatment and 
return to duty with good functional results after healing, 
while objective findings would include minimal scarring, and 
no evidence of fascial defect, atrophy, impaired tone, 
impaired function, or retained metallic fragments.  

A 10 percent evaluation is warranted for moderate muscle 
disability.  Evidence would show consistent complaint of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, or uncertainty of movement, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.

In a February 2007 rating decision, the RO granted a 
noncompensable disability rating for costochondritis by 
analogy to 38 C.F.R. § 4.73, Diagnostic Code (DC) 5231.  The 
Veteran contends that she is entitled to a compensable 
initial disability evaluation for her service-connected 
costochondritis.

The Veteran was afforded a VA medical examination in November 
2006.  She reported having developed chest pain dating back 
to 1998, at which time she had a negative work-up.  She was 
given Axid, which helped to some degree, and the pain was 
thought to be related to her reflux.  The pain is described 
as sharp, usually located in the mid-chest and averaging 2 to 
3 times per week, lasting 2 to 3 minutes each time.  There 
was no associated nausea.  The Veteran reported that it is 
difficult to catch her breath with the chest pain.  There was 
no orthopnea, PND, pedal edema, indigestion, heartburn, 
irregularities or palpitations of the heart.  The Veteran 
denied hypertension, coronary artery disease, respiratory 
disease, or gastrointestinal or genitourinary diseases.  A 
September 2006 chest X-ray was normal.  The Veteran reported 
taking Omeprazole for treatment.

The examiner diagnosed recurrent chest pain, not cardiac 
related.  Upon physical examination, the Veteran was tender 
in the costochondral joints in the chest.  The examiner 
opined that the Veteran has costochondritis.

Based upon the results of the November 2006 VA examination, 
the RO granted service connection for costochondritis at an 
initial noncompensable evaluation, effective at separation.  

In August 2008, the Veteran was afforded a second VA medical 
examination.  She reported occasional mid-chest pain with no 
pattern to it.  The most recent occurrence had a sudden onset 
while the Veteran was driving, and she had to pull over to 
make it stop.  The episode lasted 30 seconds.  The Veteran 
reported shortness of breath associated with the chest pain.  
She had recently developed pain in the right lateral chest 
just while watching television.  The Veteran denied 
indigestion, belching, heartburn, nausea, vomiting, diarrhea, 
constipation, melena, or bright red blood in her stool.  The 
examiner noted that the frequency of pains is erratic and 
nothing seems to precipitate them.  The Veteran reported that 
resting alleviates that pain.  There was no functional 
impairment during flare-ups.  There were no associated 
injuries, no tumors of the muscle, and no chest muscles have 
been injured or destroyed.

Upon physical examination, there was slight tenderness in the 
third right intercostal space.  No other tenderness was 
present.  There were no muscle spasms or atrophy.  There was 
no tissue loss, scars, adhesions, tendon damage, or bone or 
nerve damage.  Muscle strength was normal, and there was no 
muscle herniation or loss of motion of function.  The 
examiner diagnosed mild costochondritis of the third 
intercostal space on the right side.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an initial 
compensable disability rating for costochondritis.  The 
disability is not manifested by moderate muscle disability 
such that a 10 percent rating is warranted under DC 5321.  
Instead, the medical evidence, including VA outpatient 
treatment records, shows continuing treatment for slight 
muscle disability as demonstrated by brief episodes that 
resolve quickly, providing evidence against the claim that 
the problem is moderate instead of slight.   

The Board finds no other DC that could provide a basis to 
grant the Veteran's claim. 

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's evaluation 
for costochondritis should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer these claims to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for costochondritis.  38 C.F.R. § 4.3.

Duty to notify and to assist

Upon addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2006 and May 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the May 2008 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in August 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO has obtained VA treatment records and the appellant 
was afforded VA medical examinations in November 2006 and 
August 2008.  

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

A disability evaluation greater than 10 percent for a left 
knee disability is denied.

A compensable disability evaluation for costochondritis is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


